 1
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
     PAUL TREVOR CORNELIUS,         )   Case No. CV 17-08990-AS
13                                  )
                    Plaintiff,      )   MEMORANDUM OPINION
14                                  )
          v.                        )
15                                  )
     NANCY A. BERRYHILL,            )
16   Acting Commissioner of the     )
     Social Security Administration,)
17                                  )
                    Defendant.      )
18                                  )
19
20                                 PROCEEDINGS
21
22        On December 14, 2017, Plaintiff filed a Complaint seeking review of
23 the denial of his applications for Supplemental Security Income and
24 Disability Insurance Benefits. (Docket Entry No. 1). The parties have
25 consented to proceed before the undersigned United States Magistrate
26 Judge. (Docket Entry Nos. 11-12). On May 10, 2018, Defendant filed an
27 Answer along with the Administrative Record (“AR”). (Docket Entry Nos.
28 15-16).    On October 31, 2018, the parties filed a Joint Stipulation
 1 (“Joint Stip.”) setting forth their respective positions regarding
 2 Plaintiff’s claim.        (Docket Entry No. 21).
 3
 4        The Court has taken this matter under submission without oral
 5 argument.     See C.D. Cal. L.R. 7-15.
 6
 7
                BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
 8
 9        On September 8, 2014, Plaintiff, formerly employed as a cashier,
10 short order cook, construction cleaner and painter (see AR 39-44, 209,
11 214-15), filed applications for Supplemental Security Income and
12 Disability Insurance Benefits, alleging an inability to work because of
13 a disabling condition since February 1, 2014. (See AR 14, 159-73).              On
14 January     22,   2016,    the   Administrative    Law   Judge    (“ALJ”),   Robin
15 Rosenbluth, heard testimony from Plaintiff (represented by counsel) and
16 vocational expert Aida Worthington. (See AR 36-76).              On July 18, 2016,
17 the ALJ issued a decision denying Plaintiff’s application. (See AR 14-
18 22).       After determining that Plaintiff had severe impairments –-
19 neuropathy and alcohol abuse (AR 16)1 --, but did not have an impairment
20 or combination of impairments that met or medically equaled the severity
21 of one of the listed impairments (AR 17), the ALJ found that Plaintiff
22 had the residual functional capacity (“RFC”)2 to perform sedentary work3
23
          1
                The ALJ found that Plaintiff’s mental impairment of mood
24 disorder was non-severe. (AR 16-17).
25      2
             A Residual Functional Capacity is what a claimant can still do
   despite existing exertional and nonexertional limitations.       See 20
26 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
27        3
               “Sedentary work involves lifting no more than 10 pounds at a
     time and occasionally lifting or carrying articles like docket files,
28   ledgers, and small tools. Although a sedentary job is defined as one
     which involves sitting, a certain amount of walking and standing is
                                                             (continued...)

                                            2
 1 with       the   following   limitations:       can   carry   and   lift     10   pounds
 2 occasionally; can sit 6 hours; can stand/walk 2 hours in an 8-hour
 3 workday; needs a cane for balance; canot operate foot controls
 4 occasionally; cannot be around unprotected heights; can climb ladders,
 5 ropes, scaffolds, stairs and ramps occasionally.               (AR 18-20).        The ALJ
 6 then determined that Plaintiff was not able to perform any past relevant
 7 work (AR 20-21), but that Plaintiff could perform the jobs existing in
 8 significant numbers in the national economy and was therefore not
 9 disabled within the meaning of the Social Security Act.                    (AR 21-22).
10
11        Plaintiff requested that the Appeals Council review the ALJ’s
12 Decision.        (See AR 157).    The request was denied on November 7, 2017.
13 (See AR 1-6). Plaintiff now seeks judicial review of the ALJ’s Decision
14 which stands as the final decision of the Commissioner.                See 42 U.S.C.
15 §§ 405(g), 1383(c).
16
17                                  STANDARD OF REVIEW
18
19        This Court reviews the Administration’s decision to determine if

20 it is free of legal error and supported by substantial evidence.                     See

21 Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012).                 “Substantial

22 evidence” is more than a mere scintilla, but less than a preponderance.
23 Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).                To determine

24 whether substantial evidence supports a finding, “a court must consider
25 the record as a whole, weighing both evidence that supports and evidence
26
          3
27           (...continued)
     often necessary in carrying out job duties.    Jobs are sedentary if
28   walking and standing are required occasionally and other sedentary
     criteria are met.” 20 C.F.R. §§ 404.1567(a), 416.967(a).

                                               3
 1 that detracts from the [Commissioner’s] conclusion.”           Aukland   v.
 2 Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (internal quotation
 3 omitted). As a result, “[i]f the evidence can support either affirming
 4 or reversing the ALJ’s conclusion, [a court] may not substitute [its]
 5 judgment for that of the ALJ.”       Robbins v. Soc. Sec. Admin., 466 F.3d
 6 880, 882 (9th Cir. 2006).4
 7
 8                           PLAINTIFF’S CONTENTION
 9
10        Plaintiff alleges that the ALJ erred in finding that Plaintiff’s
11 neuropathy impairment did not meet Listing 11.14A. (See Joint Stip. at
12 4-8, 21-22).
13
14                                 DISCUSSION

15
16        After consideration of the record as a whole, the Court finds that

17 the Commissioner’s findings are supported by substantial evidence and
18 are free from legal error.
19
20 //
21 //
22 //
23
24
25
26        4
               The   harmless   error     rule applies   to  the review of
27 administrative decisions regarding disability.     See McLeod v. Astrue,
     640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart, 400 F.3d 676,
28   679 (9th Cir. 2005)(An ALJ’s decision will not be reversed for errors
     that are harmless).

                                          4
 1                                  DISCUSSION
 2
 3 A.      The ALJ Did Not Err in Finding that Plaintiff’s Impairment Did Not
 4         Meet Or Equal Listing 11.14A
 5
 6         Plaintiff asserts that the ALJ erred in finding that Plaintiff’s
 7 impairment did not meet Listing 11.14A. Plaintiff claims that the ALJ
 8 “fail[ed] to adequately consider the deterioration of [Plaintiff’s]
 9 neuropathy and inability to effectively ambulate without a walker
10 beginning in August 2015.” (See Joint Stip. at 4-8, 21-22). Defendant
11 asserts that the ALJ properly found that Plaintiff’s impairment did not
12 meet Listing 11.14A and further asserts that the ALJ could not find
13 Plaintiff disabled because Plaintiff’s alcohol abuse is the primary
14 cause of his neuropathy and other limitations. (See Joint Stip. at 9-
15 20).5
16
17         If a claimant suffers a severe impairment, the ALJ is required to

18 decide whether the impairment meets or equals one of the listed
19 impairments.      See 20 C.F.R. §§ 404.1520(d), 416.920(d); Young v.

20 Sullivan, 911 F.2d 180, 181 (9th Cir. 1990); Marcia v. Sullivan, 900
21 F.2d 172, 174-75 (9th Cir. 1990).          Disability   is   presumed   if   a

22 claimant's impairment or combination of impairments meets or is
23 medically equivalent to one of the listed impairments. Id.; 20 C.F.R.
24
           5
25             The Court need not address Defendant’s argument that
     Plaintiff’s alcohol abuse precluded a finding of disability (see Joint
26   Stip. at 9-16). As Plaintiff points out (see Joint Stip. at 21), a
     finding of disability would be precluded only if the ALJ had conducted
27   a drug abuse and alcoholism analysis to determine which of Plaintiff’s
     limitations would remain if Plaintiff stopped using drugs or alcohol.
28   See Parra v. Astrue, 481 F.3d 742, 747 (9th Cir. 2007); 20 C.F.R. §§
     404.1535, 416.935.

                                          5
 1 §§ 404.1520(d), 416.920(d); Bowen v. Yuckert, 482 U.S. 137, 141-42
 2 (1987). An impairment meets a listed impairment if a claimant has “a
 3 medically determinable impairment(s) that satisfies all of the criteria
 4 of the listing.” 20 C.F.R. §§ 404.1525(d), 416.925(d); see also
 5 Sullivan v. Zebley, 493 U.S. 521, 530 (1990). “An impairment that
 6 manifests only some of those criteria, no matter how severely, does not
 7 qualify.” Id.. The criteria of a listed impairment cannot be met
 8 solely based on a diagnosis. 20 C.F.R. §§ 404.1525(d), 416.925(d); see
 9 also Key v. Heckler, 754 F.2d 1545, 1549-50 (9th Cir. 1985). An
10 impairment is “medically equivalent to a listed impairment . . . if it
11 is at least equal in severity and duration to the criteria of any listed
12 impairment.” 20 C.F.R. §§ 404.1526(a), 416.926(a). If an impairment
13 is not described in the listed impairments, or if the combination of
14 impairments does not meet one of the listed impairments, the
15 determination of medical equivalence is based on a comparison of
16 findings (concerning a claimant) “with those for closely analogous
17 listed impairments.” 20 C.F.R. §§ 404.1526(b)(2), (3), 416.926(b)(2),
18 (3). The decision is based on “all evidence in [a claimant’s] record
19 about [his or her] impairment(s) and its effect on [a claimant] that is
20 relevant to this finding” and on designated medical or psychological
21 consultants.   20 C.F.R. §§ 404.1526(c), 416.926(c).
22
23       A claimant can meet Listing 11.14 if he has peripheral neuropathy,
24 characterized by “A. Disorganization of motor function in two
25 extremities (see 11.00D1), resulting in an extreme limitation (see
26 11.00D2) in the ability to stand up from a seated position, balance
27
28

                                       6
 1 while standing or walking, or use the upper extremities[.]” 20 C.F.R.
 2 Pt. 404, Subpt. P, App. 1, § 11.14.6
 3
 4        Listing 1100D1 describes “disorganization of motor function” as:
 5
 6        interference,    due        to    your       neurological       disorder,    with
 7        movement of two extremes; i.e., the lower extremities, or
 8        upper extremities (including fingers, wrists, hands, arms and
 9        shoulders)).         By     two    extremities          we   mean    both   lower
10        extremities,    or        both    upper          extremities,   or    one   upper
11        extremity and one lower extremity.                  All listings in this body
12        system, except for 11.02 (Epilepsty), 11.10 (Amyotrophic
13        lateral sclerosis), and 11.20 (Coma and persistent vegetative
14        state),   include         criteria         for     disorganization     or   motor

15        function that results             in   an        extreme limitation in your

16        ability to:

17             a.   Stand up from a seated position; or

18             b.   Balance while standing or walking; or

19             c. Use the upper extremities (including fingers, hands,

20        arms, and shoulders).

21
22 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 11.00D1.
23
24        6
               As Defendant points out (see Joint Stip. at 18 n.1), the
     version of Listing 11.14 in effect at the time of the ALJ’s decision
25   required peripheral neuropathies and “disorganization of motor function
     as described in 11.04(B), in spite of prescribed treatment.” See 20
26   C.F.R. Pt. 404, Subpt. P, App. 1, § 11.14 (2016); McCloskey v. Colvin,
     2016 WL 5745077, *7 (C.D. Cal. Sept. 29, 2016). However, since the
27   newer version of Listing 11.14 went into effect on September 29, 2016,
     see 81 Fed. Reg. 43048-01, 2016 WL 3551949, which was prior to the
28   Appeals Council’s denial of Plaintiff’s Request for Review, the Court
     will examine the newer version of Listing 11.14.

                                                 7
 1       Listing 11.00D2 describes “extreme limitation,” in pertinent part,
 2 as:
 3
 4       the inability to stand up from a seated position, maintain
 5       balance in a standing position and while walking, or use your
 6       upper extremities to independently initiate, sustain, and
 7       complete work-related activities.      The assessment of motor
 8       function depends on the degree of interference with standing
 9       up; balancing while standing or walking; or using the upper
10       extremities (including fingers, hands, arms, and shoulders).
11            a.   Inability to stand up from a seated position means
12       that once seated you are unable to stand and maintain an
13       upright position without the assistance of another person or
14       the use of an assistive device, such as a walker, two

15       crutches, or two canes.

16            b. Inability to maintain balance in a standing position

17       means that you are unable to maintain an upright position

18       while standing or walking without the assistance of another

19       person or an assistive dvice, such as a walker, two crutches,

20       or two canes.

21
22 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 11.00D2.
23
24       In   finding    that   Plaintiff's   impairment   or   combination   of

25 impairments did not meet or equal a listing, the ALJ stated, “With
26 regards to listing 11.14 for peripheral neuropathies, the record fails
27 to demonstrate any significant and persistent disorganization of motor
28

                                         8
 1 function in two extremities that have resulted in sustained disturbance
 2 of gross and dexterous movements or gait and station.”           (AR 17).
 3
 4      Although Plaintiff has cited to evidence of possible neuropathy of
 5 both his feet prior to August 2015 (see Joint Stip. at 7, citing AR 312,
 6 449, 590, 737), the evidence (see Joint Stip. at 7-8, citing AR 595-97,
 7 624-35, 800-03) fails to show that beginning in August 2015 Plaintiff
 8 had a “[d]isorganization of motor function in two extremities . . .
 9 resulting in an extreme limitation . . . in the ability to stand up from
10 a seated position, [or] balance while standing or walking[.]” See 20
11 C.F.R. Pt. 404, Subpt. P, App. 1, § 11.14.
12
13      While on August 24, 2015, a doctor ordered Plaintiff a walker with
14 a seat apparently based on an unsteady gate (see AR 596), there is no
15 indication that the walker was ordered because of problems of motor
16 function in Plaintiff’s two lower extremities which were caused by foot
17 neuropathy. (See AR 596 [“Neuropathy of both feet (HCC)-likely alcohol
18 related neuropathy.”]; AR 597 [“Neurology referral for consultation and
19 EMG/NCS of bilateral lower extremities.”]).           Moreover, neither the

20 December   9,   2015   report   of   the   internal   medicine     consultative

21 examination nor the January 14, 2016 Progress Note demonstrates problems
22 of motor function in Plaintiff’s two lower extremities which were caused
23 by foot neuropathy or an extreme limitation in Plaintiff’s ability to
24 stand up from a seated position or to balance while standing or walking.
25 (See AR 628 [Consultative examination: “The claimant uses a walker to
26 ambulate. He has stiff gate. He was able to walk approximately 5 feet.
27 He was complaining of pain and therefore refused to walk further.”;
28 “Based on the examination, I do not find evidence of neuropathy.”]; and

                                          9
 1 AR 800-03 [Progress Note:       “Neuropathy and foot pain - He describes
 2 symptoms    of   numbness,   burning,        lancinating   pain,   tingling   and
 3 hypersensitivity. . .    Symptoms are worse in the lower extremities.”;
 4 “Neurological: positive for paresthesia.”; “[N]ormal gait and balance.”;
 5 TORADOL injection given for pain in both feet.].
 6
 7        Plaintiff has failed to meet his burden of showing that he has met
 8 each criteria for Listing 11.14A. See Sullivan, supra, 493 U.S. at 530-
 9 31; Burch, supra, 400 F.3d at 682-83; Tacket v. Apfel, 180 F.3d 1094,
10 1098    (9th Cir. 1999)(“The burden of proof is on the claimant as to
11 steps one to four.”).        Contrary to Plaintiff’s contention, the ALJ
12 properly found that Plaintiff’s impairments did not meet Listing 11.14A.
13
14                                    ORDER

15
16        For the foregoing reasons, the decision of the Commissioner is

17 AFFIRMED.
18
19        LET JUDGMENT BE ENTERED ACCORDINGLY.

20
21 DATED: November 29, 2018
22
23
24                                                /s/
                                              ALKA SAGAR
25                                  UNITED STATES MAGISTRATE JUDGE

26
27
28

                                           10
